Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of item 3:
The proposed amendments change the scope of the claims and require further search and consideration.

Continuation of item 12:
The amendments would, if entered, resolve the previous rejections under 35 USC 112.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the change in scope of the claims which would require the introduction of new grounds of rejection.
Applicant is invited to consider two documents cited on the IDS filed 28 July 2021: R1-1703353 and R1-1702823. In R1-1703353, the introduction discusses the SSB structure and contents. Section 2.3 describes different ways to indicate the SSB time index from a network device. R1-1702823 similarly discusses SSB structure and time index indication. Both of these read on the “receiving indication information” feature in amended Claim 1. The claims are at least obvious over these references.
Newly found prior art references also read on the claims.
Si et al. (US 2018/0248642) teaches NR SSB contents (paragraphs 157-158), beam sweeping SSBs (paragraph 164), SSB information including SSB timing and SS Burst periodicity (paragraph 165), the indication of SSB timing (paragraphs 178, 181, 222), and the provision of SSB indication information to UEs using different types of signaling depending on the UE connection status (see paragraph 306; this is related to the matter claimed in claim 7 of the instant application). The portion of the disclosure 
Takeda et al. (US 2019/0349108) teaches providing an index indicating a time-domain resource of an SSB provided to a terminal (see paragraphs 6, 39, 44, 92).
Park et al. (US 2018/0227867) also teaches providing SSB time domain indication information (see paragraphs 86, 117, 183), single and plural beam transmission of each SSB (paragraphs 36, 53, 54), and SS burst periodicity (paragraph 65).
Accordingly, the claims do not appear to distinguish over prior art teachings and therefore the amendment will not be entered.

/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        8/25/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466